NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



LEONARD RYBINSKI, DOC #293091, )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D17-3197
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed March 23, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Thomas P. Barber,
Judge.




PER CURIAM.


             Affirmed.



KELLY, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.